       Case 4:19-cv-00004-CDL Document 22 Filed 06/20/19 Page 1 of 12


                                                                    APPEAL,CLC1,NOMDL,PRO SE
                       U.S. District Court [LIVE AREA]
                    Middle District of Georgia (Columbus)
              CIVIL DOCKET FOR CASE #: 4:19−cv−00004−CDL

SCOTT v. PIEDMONT COLUMBUS REGIONAL HOSPITAL                Date Filed: 01/07/2019
Assigned to: US DISTRICT JUDGE CLAY D LAND                  Date Terminated: 05/24/2019
Case in other court: Georgia Northern, 1:18−cv−05557        Jury Demand: Plaintiff
Cause: 42:2000 Job Discrimination (Race)                    Nature of Suit: 442 Civil Rights: Jobs
                                                            Jurisdiction: Federal Question
Plaintiff
JIMMY SCOTT                                 represented by JIMMY SCOTT
                                                           314 6TH ST
                                                           COLUMBUS, GA 31901
                                                           706−326−9535
                                                           PRO SE


V.
Defendant
PIEDMONT COLUMBUS                           represented by MATTHEW J GILLIGAN
REGIONAL HOSPITAL                                          3340 PEACHTREE RD NE STE 1900
                                                           ATLANTA, GA 30326
                                                           404−537−5525
                                                           Email: mgilligan@hagrslaw.com
                                                           ATTORNEY TO BE NOTICED

                                                            WAYNE M CARTWRIGHT
                                                            3340 PEACHTREE ROAD NE STE 1900
                                                            ATLANTA, GA 30326
                                                            404−442−8776
                                                            Email: wcartwright@hagrslaw.com
                                                            ATTORNEY TO BE NOTICED


 Date Filed   #   Page Docket Text
 12/06/2018   1        APPLICATION by Jimmy Scott for Leave to Proceed in forma pauperis.
                       (Attachments: # 1 Complaint, # 2 Civil Cover Sheet)(usw) [Transferred from
                       gand on 1/7/2019.] (Entered: 12/10/2018)
 12/06/2018            Submission of 1 APPLICATION for Leave to Proceed in forma pauperis, to
                       Magistrate Judge Catherine M. Salinas. (usw) [Transferred from gand on
                       1/7/2019.] (Entered: 12/10/2018)
 12/10/2018            Submission of 1 APPLICATION for Leave to Proceed in forma pauperis, to
                       Magistrate Judge Catherine M. Salinas. (usw) [Transferred from gand on
                       1/7/2019.] (Entered: 12/10/2018)
 12/14/2018   2
                                                                                       GAMD Page 1
     Case 4:19-cv-00004-CDL Document 22 Filed 06/20/19 Page 2 of 12



                   ORDER: IT IS HEREBY ORDERED that this case is TRANSFERRED to the
                   Columbus Division of the United States District Court for the Middle District of
                   Georgia for further proceedings. If there are no objections filed within
                   FOURTEEN (14) DAYS of the entry of this Order, the Clerk is DIRECTED to
                   TRANSFER this case to the Columbus Division of the United States District
                   Court for the Middle District of Georgia. Should objections be filed, the Clerk
                   should await a further Order from the District Court. The Clerk is DIRECTED
                   to terminate the referral to the undersigned U.S. Magistrate Judge. Signed by
                   Magistrate Judge Catherine M. Salinas on 12/14/18. (bnw) [Transferred from
                   gand on 1/7/2019.] (Entered: 12/14/2018)
12/14/2018         Clerk's Certificate of Mailing as to Jimmy Scott re 2 Order. (bnw) [Transferred
                   from gand on 1/7/2019.] (Entered: 12/14/2018)
01/07/2019         Civil Case Terminated. Magistrate Judge Catherine M. Salinas terminated from
                   case. (bnw) [Transferred from gand on 1/7/2019.] (Entered: 01/07/2019)
01/07/2019         Case transferred to District of Middle District of Georgia Columbia Division.
                   Original file copy of transfer order and docket sheet sent. (bnw) [Transferred
                   from gand on 1/7/2019.] (Entered: 01/07/2019)
01/07/2019   3     Case transferred in District Transfer from District of Georgia Northern; Case
                   Number 1:18−cv−05557. Original file certified copy of transfer order and
                   docket sheet received. **The Notice of Electronic Filing serves as certification
                   for these transferred documents.** (Entered: 01/07/2019)
01/07/2019   4     COMPLAINT filed by JIMMY SCOTT against PIEDMONT COLUMBUS
                   REGIONAL HOSPITAL (originally filed in the Northern District of Georgia on
                   December 6, 2018) (Attachments: # 1 Civil Cover Sheet)(tlf). (Entered:
                   01/07/2019)
01/07/2019   5     MOTION for Leave to Proceed in forma pauperis filed by JIMMY SCOTT.
                   Motion referred to US MAGISTRATE JUDGE STEPHEN HYLES(tlf).
                   (Entered: 01/07/2019)
01/07/2019   6     This is a text only entry; no document issued. ORDER granting 5 Motion for
                   Leave to Proceed in forma pauperis and Directing Service by US Marshal.
                   Ordered by US MAGISTRATE JUDGE STEPHEN HYLES on 1−7−19. (jdl)
                   (Entered: 01/07/2019)
01/07/2019         US MAGISTRATE JUDGE STEPHEN HYLES no longer assigned to case (tlf).
                   (Entered: 01/07/2019)
01/07/2019   7     USM 285 Process Receipt and Return issued for PIEDMONT COLUMBUS
                   REGIONAL HOSPITAL (tlf). (Entered: 01/07/2019)
01/11/2019   8     USM 285 Process Receipt and Return mailed for PIEDMONT COLUMBUS
                   REGIONAL HOSPITAL (tlf). (Entered: 01/11/2019)
03/11/2019   9     MOTION to Dismiss Complaint re 4 Complaint : by PIEDMONT COLUMBUS
                   REGIONAL HOSPITAL filed by MATTHEW J GILLIGAN. (Attachments: # 1
                   Memorandum in Support Defendant's Memorandum of Law in Support of
                   Motion to Dismiss)(GILLIGAN, MATTHEW) (Entered: 03/11/2019)
03/11/2019   10    USM 285 Process Receipt and Return EXECUTED for PIEDMONT
                   COLUMBUS REGIONAL HOSPITAL (tlp) (Entered: 03/11/2019)
                                                                                      GAMD Page 2
     Case 4:19-cv-00004-CDL Document 22 Filed 06/20/19 Page 3 of 12



03/11/2019   11    WAIVER OF SERVICE Returned Executed by PIEDMONT COLUMBUS
                   REGIONAL HOSPITAL (tlp) (Entered: 03/11/2019)
04/05/2019   12    Letter from plaintiff regarding clerk's extension (tlf). (Entered: 04/05/2019)
04/05/2019         Notice of Clerk's Granting of Plaintiff's request for Extension Pursuant to Local
                   Rule 6.2 (tlf). (Entered: 04/05/2019)
04/08/2019         Notice of Deficiency (following document: 9 Motion to Dismiss Complaint filed
                   by PIEDMONT COLUMBUS REGIONAL HOSPITAL re: 4 Complaint filed
                   by JIMMY SCOTT). Pursuant to Local Rule 87.1, all nongovernmental
                   corporate parties must file a Corporate Disclosure Statement. Please file the
                   required corporate disclosures immediately. (esl) (Entered: 04/08/2019)
04/09/2019   13    Corporate Disclosure Statement by PIEDMONT COLUMBUS REGIONAL
                   HOSPITAL (GILLIGAN, MATTHEW) (Entered: 04/09/2019)
04/16/2019   14    NOTICE of Attorney Appearance by WAYNE M CARTWRIGHT on behalf of
                   PIEDMONT COLUMBUS REGIONAL HOSPITAL Attorney WAYNE M
                   CARTWRIGHT added to party PIEDMONT COLUMBUS REGIONAL
                   HOSPITAL(pty:dft) (CARTWRIGHT, WAYNE) (Entered: 04/16/2019)
04/16/2019   15    CERTIFICATE OF SERVICE by PIEDMONT COLUMBUS REGIONAL
                   HOSPITAL re 14 Notice of Attorney Appearance (CARTWRIGHT, WAYNE)
                   (Entered: 04/16/2019)
04/19/2019   16    RESPONSE filed by JIMMY SCOTT re 9 MOTION to Dismiss Complaint re 4
                   Complaint : (Attachments: # 1 Plaintiff's Opposition to Motion to Dismiss
                   Complaint − Introduction, # 2 Memorandum in Support, # 3 Certificate of
                   Service)(esl) (Entered: 04/22/2019)
05/01/2019   17    REPLY to Response filed by PIEDMONT COLUMBUS REGIONAL
                   HOSPITAL re 9 MOTION to Dismiss Complaint re 4 Complaint : (GILLIGAN,
                   MATTHEW) (Entered: 05/01/2019)
05/10/2019   18    SURREPLY filed by JIMMY SCOTT re 9 MOTION to Dismiss Complaint re 4
                   Complaint (tlf). (Entered: 05/14/2019)
05/14/2019         Notice of Deficiency; Related document: 18 Surreply filed by JIMMY SCOTT;
                   Document requires leave of court before filing. The Rules of Court do not allow
                   for a reply to a reply to a response to a motion without permission from the
                   court (tlf). (Entered: 05/14/2019)
05/23/2019   19    ORDER granting 9 Motion to Dismiss Complaint Ordered by US DISTRICT
                   JUDGE CLAY D LAND on 05/23/2019 (CCL) (Entered: 05/23/2019)
05/24/2019   20    JUDGMENT in favor of PIEDMONT COLUMBUS REGIONAL
                   HOSPITAL against JIMMY SCOTT (esl) (Entered: 05/24/2019)
06/19/2019   21    NOTICE OF APPEAL as to 20 Judgment, 19 Order on Motion to Dismiss
                   Complaint by JIMMY SCOTT. (esl) (Entered: 06/20/2019)




                                                                                       GAMD Page 3
         Case
         Case4:19-cv-00004-CDL
              4:19-cv-00004-CDL Document
                                Document22
                                         19 Filed
                                            Filed06/20/19
                                                  05/23/19 Page
                                                           Page41of
                                                                 of12
                                                                    6



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

JIMMY SCOTT,                              *

      Plaintiff,                          *

vs.                                       *
                                                      CASE NO. 4:19-CV-4 (CDL)
PIEDMONT COLUMBUS REGIONAL                *
HOSPITAL,
                                          *
      Defendant.
                                          *

                                   O R D E R

      Jimmy    Scott     alleges   that       his   former   employer,   Piedmont

Columbus Regional Hospital (“Piedmont”), discriminated against

him because of his race and age, in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17

(“Title VII”), and the Age Discrimination in Employment Act of

1967, 29 U.S.C. §§ 621 to 634 (“ADEA”).                      Piedmont moved to

dismiss Scott’s action because Scott did not allege that he

filed it within ninety days after receiving his right-to-sue

letter     from    the     Equal    Employment         Opportunity   Commission

(“EEOC”).1     As discussed below, Piedmont’s motion to dismiss (ECF

No. 9) is granted.



1 Scott appears to argue that Piedmont is in default. It is not. The
U.S. Marshals Service sent a waiver of service request to Piedmont on
January 11, 2019. See Waiver of Service 1, ECF No. 11. The waiver of
service stated that Piedmont must serve an answer or a Rule 12 motion
to dismiss within sixty days.      Id. Piedmont filed its motion to
dismiss within sixty days. There was no default.



                                                                         GAMD Page 4
        Case
        Case4:19-cv-00004-CDL
             4:19-cv-00004-CDL Document
                               Document22
                                        19 Filed
                                           Filed06/20/19
                                                 05/23/19 Page
                                                          Page52of
                                                                of12
                                                                   6



                         MOTION TO DISMISS STANDARD

        “To survive a motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”               Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).        The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”       Twombly, 550 U.S. at 555.        In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                        Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof    of    those   facts    is   improbable.’”        Watts    v.    Fla.   Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                               FACTUAL ALLEGATIONS

        Scott, who is proceeding pro se, used a pro se employment

discrimination complaint form.               He stated that his action is

brought under Title VII and the ADEA.                Compl. ¶ 1, ECF No. 4.

The Complaint does not state that it is brought pursuant to any

other    statute.       Scott    asserted     that   he    filed    a    charge   of

discrimination with the EEOC and that he received a right-to-sue

letter from the EEOC.           Id. ¶¶ 7-8.     Although the form asks for



                                         2
                                                                            GAMD Page 5
         Case
         Case4:19-cv-00004-CDL
              4:19-cv-00004-CDL Document
                                Document22
                                         19 Filed
                                            Filed06/20/19
                                                  05/23/19 Page
                                                           Page63of
                                                                 of12
                                                                    6



the date Scott received the right-to-sue letter, Scott left that

question        blank.         Id.     ¶ 8.        Scott      alleges       that    Piedmont

discriminated against him in a number of ways based on his age

and race.       Id. ¶¶ 12-14.          Scott filed a charge of discrimination

with the EEOC, and the EEOC sent him a right-to-sue letter which

states that it was mailed on August 27, 2018.                               Compl. at 15.

The letter states: “This will be the only notice of dismissal

and of your right to sue that we will send you.                             You may file a

lawsuit against the respondent(s) under federal law based on

this charge in federal or state court. Your lawsuit must be

filed WITHIN 90 DAYS of your receipt of this notice; or your

right to sue based on this charge will be lost.”                               Id.       Scott

filed this action on December 6, 2018, which was beyond the

ninety day deadline.

                                        DISCUSSION

     A plaintiff seeking relief under Title VII or the ADEA must

first exhaust his administrative remedies by filing a charge of

discrimination          with   the     EEOC.       See   42    U.S.C.   §    2000e-5(b)        &

(f)(1) (setting forth procedures for EEOC to handle Title VII

charges of discrimination and stating that a civil action may be

brought     after       the    EEOC    procedures        are    finished);         29    U.S.C.

§ 626(d)(1) (stating that no ADEA civil action may be commenced

unless     an    EEOC    charge       has   been     filed).     The    purpose         of   the

exhaustion requirement is to allow the EEOC to “have the first


                                               3
                                                                                        GAMD Page 6
         Case
         Case4:19-cv-00004-CDL
              4:19-cv-00004-CDL Document
                                Document22
                                         19 Filed
                                            Filed06/20/19
                                                  05/23/19 Page
                                                           Page74of
                                                                 of12
                                                                    6



opportunity to investigate the alleged discriminatory practices”

so it can “perform its role in obtaining voluntary compliance

and promoting conciliation efforts.” Gregory v. Ga. Dep’t of

Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004) (per curiam)

(quoting Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 929

(11th Cir. 1983)). If the EEOC dismisses the charge or otherwise

terminates the proceedings, it must send the plaintiff a notice,

often called a right-to-sue letter. Once the plaintiff receives

the right-to-sue letter, he must file his action within ninety

days. See 42 U.S.C. § 2000e-5(f)(1) (setting 90-day deadline for

Title VII cases); 29 U.S.C. § 626(e) (setting 90-day deadline

for ADEA cases).

        Here,   Scott   does   not   dispute   that   the   EEOC   mailed    his

right-to-sue letter on August 27, 2018.               Scott does not allege

or argue that he filed his Complaint in a timely manner, within

ninety days after receiving the right-to-sue letter.                  Rather,

Scott argues that “it is not uncommon for people – especially

those     who   haven’t    retained     a   personal     attorney    to     miss

deadlines.”      Pl.’s Opp’n to Def.’s Mot. to Dismiss 3, ECF No.

16-2.      He further argues that the Court should find that he

missed the ninety-day deadline due to “excusable neglect.”                   Id.

at 4.

        The statutory time limit for filing suit after receiving a

right-to-sue letter is “non-jurisdictional,” so it is “subject


                                       4
                                                                      GAMD Page 7
      Case
      Case4:19-cv-00004-CDL
           4:19-cv-00004-CDL Document
                             Document22
                                      19 Filed
                                         Filed06/20/19
                                               05/23/19 Page
                                                        Page85of
                                                              of12
                                                                 6



to equitable tolling, permitting a court to disregard the late

filing under certain circumstances.” Gant v. Jefferson Energy

Co-op., 348 Fed. App’x 433, 434 (11th Cir. 2009) (per curiam);

accord Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393

(1982) (holding that “filing a timely charge of discrimination

with the EEOC is not a jurisdictional prerequisite to suit in

federal   court,     but   a    requirement     that,   like      a     statute   of

limitations,    is    subject     to    waiver,    estoppel,      and    equitable

tolling”).     “Equitable tolling ‘is an extraordinary remedy which

should be extended only sparingly,’” and the plaintiff “must

establish    that    tolling     is    warranted.”   Bost    v.       Fed.   Express

Corp., 372 F.3d 1233, 1242 (11th Cir. 2004) (quoting Justice v.

United States, 6 F.3d 1474, 1479 (11th Cir. 1993)).                      “Equitable

tolling is appropriate when a movant untimely files because of

extraordinary circumstances that are both beyond his control and

unavoidable even with diligence.” Arce v. Garcia, 434 F.3d 1254,

1261 (11th Cir. 2006) (quoting Sandvik v. United States, 177

F.3d 1269, 1271 (11th Cir. 1999) (per curiam)).                    Extraordinary

circumstances       justifying    equitable       tolling    “include        ‘fraud,

misinformation, or deliberate concealment.’”                Gant, 348 F. App’x

at 434 (quoting Jackson, 506 F.3d at 1355).                       But, equitable

tolling is not appropriate when a plaintiff fails to act with

due diligence or is negligent.               Bost, 372 F.3d at 1242.              So,

“where the plaintiff’s failure to file was caused by plaintiff’s


                                         5
                                                                             GAMD Page 8
        Case
        Case4:19-cv-00004-CDL
             4:19-cv-00004-CDL Document
                               Document22
                                        19 Filed
                                           Filed06/20/19
                                                 05/23/19 Page
                                                          Page96of
                                                                of12
                                                                   6



own negligence, the limitations period will not be equitably

tolled.”       Bryant v. U.S. Dep’t of Agric., 967 F.2d 501, 504

(11th Cir. 1992) (quoting Smith v. McClammy, 740 F.2d 925 (11th

Cir. 1984)).         Equitable tolling “does not extend ‘to what is at

best   a     garden    variety      claim     of    excusable      neglect.’”        Id.

(quoting Irwin v. Veterans Admin., 498 U.S. 89, 95 (1990)).

       Here,    Scott      argues     that       excusable     neglect    caused     his

Complaint      to     be    untimely.            Scott      does   not    argue     that

extraordinary         circumstances       like      fraud,      misinformation,       or

deliberate concealment prevented him from filing his Complaint

on time.       He simply contends he should be excused from the

deadline     requirement        without      explaining      how   his   neglect     was

excusable.          Equitable    tolling      is    not     authorized   under     these

circumstances.          Because     Scott’s       Complaint     was   untimely     under

both Title VII and the ADA, it must be dismissed.

                                      CONCLUSION

       For   the     reasons    set    forth       above,    Piedmont’s    motion     to

dismiss (ECF No. 9) is granted.

       IT IS SO ORDERED, this 23rd day of May, 2019.

                                                 S/Clay D. Land
                                                 CLAY D. LAND
                                                 CHIEF U.S. DISTRICT COURT JUDGE
                                                 MIDDLE DISTRICT OF GEORGIA




                                             6
                                                                              GAMD Page 9
        Case
         Case4:19-cv-00004-CDL
              4:19-cv-00004-CDL Document
                                 Document22
                                          20 Filed
                                              Filed06/20/19
                                                    05/24/19 Page
                                                              Page10
                                                                   1 of 1
                                                                        12




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   COLUMBUS DIVISION

 JIMMY SCOTT,                                      *

                      Plaintiff,                   *
 v.                                                    Case No. 4:19-CV-00004-CDL
                                                   *
 PIEDMONT COLUMBUS REGIONAL
 HOSPITAL,                                         *

                   Defendant.                      *
 ___________________________________

                                      JUDGMENT

       Pursuant to this Court’s Order dated May 23, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of Defendant.

       This 24th day of May, 2019.

                                           David W. Bunt, Clerk


                                           s/ Elizabeth S. Long, Deputy Clerk




                                                                                  GAMD Page 10
       Case
        Case4:19-cv-00004-CDL
             4:19-cv-00004-CDL Document
                                Document22
                                         21 Filed
                                             Filed06/20/19
                                                   06/19/19 Page
                                                             Page11
                                                                  1 of 2
                                                                       12


                                                                                KtC -l\l t L
                                                                           CLERK'S ~OFF         .- L
                        UNITED STATES DISTRICT COURT
                                                                        20 19 JUN 19 PM : 50
                        MIDDLE DISTRICT OF GEORGIA                     UNITED STA'f(S OISTRlCT c,:u1
                                                                        HIOOLE OIS TRiC TOF G'"OF: . ·
                                                                            COLUMB US [l lV !S:•'•'
                              COLUMBUS DMSION

     JIMMY SCOTT,

            Plaintiff

        V

                                                                       CML ACTION NO.



     PIEDMONT COLUMBUS REGIONAL HOSPITAL,

            Defendant



                                NOTICE OF APPEAL

Notice is hereby given that Jimmy Scott pro se, plaintiff
                                                  .
                                                          in the above-captioned case,
                                                                   .


hereby appeals to the United States Court of Appeals for the Eleventh Circuit from the
order of this Court, JUDGMENT dismissing this case, entered on May 24, 2019. I
hereby certify that the appeal is not taken for purpose of delay. However, I was
surprised that a hearing was excluded and from the understanding, this is part of the
proceedings where the Judge could have become better educated and mature in this
decision. And have a full complete, comprehensive knowledge or understanding to sort
out and settle disputable issues and to provide attributable or distinguishable evidence
involving extraordinary circumstances in the proceeding




                                                                                GAMD Page 11
       Case
        Case4:19-cv-00004-CDL
             4:19-cv-00004-CDL Document
                                Document22
                                         21 Filed
                                             Filed06/20/19
                                                   06/19/19 Page
                                                             Page12
                                                                  2 of 2
                                                                       12




                         UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF GEORGIA

                                  COLUMBUS DIVISION

      JIMMY SCOTT,

             Plaintiff

      V

                                                                             CIVIL ACTION NO.

                                                                            4:19-CV-00004-CDL

      PIEDMONT COLUMBUS REGIONAL HOSPITAL,

             Defendant

                                     Certificate of Service

I, Jimmy Scott, prose, Plaintiff hereby certify that on this 13_ day   June....     2019, filed the
foregoing with the Clerk of Court, which I will send notification of such filing, and placing a copy
in the U.S. Mail to the following party of record .



                                                                         Jimmy Scott

                                                                         314 6th Street

                                                                         Columbus, Georgia 31901

                                                                         Jscott053@gmail.com

                                                                         TQel 706.326.9~


                                                                             '~ ff prose
                                                                           laint1




                                                                                          GAMD Page 12
